          Case
          Case 2:20-cv-00079-JRG
               2:20-cv-00079-JRG Document 9 Filed
                                 Document 8-1 Filed05/26/20
                                                     05/15/20 Page
                                                               Page1 1ofof
                                                                         3 PageID #:#:4139
                                                                           2 PagelD

A04-J(l{Kt-.       Summims ill a Civii AL-iion



                                     United States District Court
                                                                 for llic

        \ ^                                            Eastern Disirict of Texas


 CELLULAR COMMUNICATIONS EQUIPMENT LLC


                             Pkuiililf

                                V,                                  )       Civil Action No. 2:20-cv-00079-JRG
          ONE PLUS TECHNOLOGY CO. LTD.                              )
                                                                    )
                           Dejhulimi                                ^

                                                  SUMMONS IN A CIVIL ACTION


To: (Di-femUmfs name om! uildn-ssi ONEPLUS MOBILE COMMUNICATIONS (GUANGDONG) CO. LTD.
                                         No. 98, Zone SE2. 2/F, ChangRong International Hardware & Machinery Plaza,
                                         Zhen'an Zhong Road, Wusha Community, Changan Town, Dongguan City,
                                         Guangdong Province, China




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ,
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address arc:              Jonathan H. Rastegar
                                         BRAGALONECONROYPC
                                         2200 Ross Avenue                                      ^
                                         Suite 4500W
                                         Dallas, TX 75201



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT



Date:          5/15/20 _
                                                                                        Signature ofClerk or Deputy Clerk
Case 2:20-cv-00079-JRG Document 9 Filed 05/26/20 Page 2 of 3 PageID #: 42
Case 2:20-cv-00079-JRG Document 9 Filed 05/26/20 Page 3 of 3 PageID #: 43
